960 So.2d 819 (2007)
Murray LEOPOLD, Petitioner,
v.
STATE of Florida, DEPARTMENT OF HIGHWAY SAFETY & MOTOR VEHICLES, BUREAU OF ADMINISTRATIVE REVIEWS, Respondent.
No. 4D07-1791.
District Court of Appeal of Florida, Fourth District.
June 27, 2007.
Jason T. Forman of the Law Offices of Jason T. Forman, P.A., Fort Lauderdale, for petitioner.
No response required for respondent.
PER CURIAM.
We deny the petition for writ of certiorari on the merits. See Lescher v. Dep't of Highway Safety & Motor Vehicles, 946 So.2d 1140 (Fla. 4th DCA 2006), review granted, 949 So.2d 198 (Fla.2007); Hill v. Dep't of Highway Safety & Motor Vehicles, 891 So.2d 1202, 1203 (Fla. 4th DCA 2005) (citing Cantrall v. Dep't of Highway Safety & Motor Vehicles, 828 So.2d 1062 (Fla. 2d DCA 2002)).
We certify the same question that this court certified in Lescher:
Does the amendment to section 322.271(4), Florida Statutes, which eliminated hardship driver's licenses effective July 1, 2003, violate the prohibition against ex post facto laws as to persons who could have applied for a hardship license before the amendment became effective?
946 So.2d at 1142.
Certiorari Denied.
STEVENSON, C.J., STONE and WARNER, JJ., concur.